In an action to declare void certain provisions of defendant’s zoning ordinance as they apply to certain lots 35 to 40, inclusive, plaintiff appeals from an order of the Supreme Court, Suffolk County, dated March 31, 1969, which denied plaintiff’s motion for summary judgment' and dismissed the complaint. Order modified, on the law, by striking therefrom the’ second decretal paragraph, which dismissed the complaint. As so modified, order affirmed, without costs. From the record herein, it appears that there are issues of fact present, resolution of which may be had only after trial.. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Kleinfeld, JJ., concur.